UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Amendment No.3 to Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file No. 000-52882 VERECLOUD, INC. (Exact name of registrant as specified in its charter) Nevada 26-0578268 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 6560 South Greenwood Plaza Boulevard Number 400 Englewood, Colorado 80111 (Address of principal executive offices) (877) 711-6492 (Registrant's telephone number, including area code) Network Cadence, Inc. 6560 South Greenwood Plaza Boulevard Number 400 Englewood, Colorado 80111 December 31 Fiscal Year Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the SecuritiesExchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,”“accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes¨Nox As of February 16, 2010, there were 47,380,000 shares of the registrant’s common stock, par value $0.001 per share, issued and outstanding. Table of Contents VERECLOUD, INC. FORM 10-Q for the Quarter Ended December 31, TABLE OF CONTENTS PAGE Explanatory Note 1 Part I Financial Information 3 Item1. Financial Statements (unaudited) 3 Condensed ConsolidatedBalance Sheets as of December 31, 2009(unaudited) and June 30, 2009 3 Condensed Consolidated Statements of Operations for the three months and six months ended December 31, 2009 and 2008 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the six months ended December 31, 2009 and 2008 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item3. Quantitative and Qualitative Disclosures About Market Risk 24 Item4. Controls and Procedures 24 Part II Other Information 25 Item 1.Legal Proceedings 25 Item 1A.Risk Factors 25 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3.Defaults Upon Senior Securities 25 Item 4.Submission of Matters to a Vote of Security Holders 25 Item 5.Other Information 25 Item6. Exhibits 25 Signatures Explanatory Note This Amendment No.3 on Form 10-Q/A (this “Amendment”) amends the Quarterly Report on Form 10-Q of Verecloud, Inc. (the “Company”), as amended, for the three and six months ended December 31, 2009, filed with the Securities and Exchange Commission (“SEC”) on February 16, 2010 (the “Original Quarterly Report”).This Amendment amends the Original Quarterly Report in the following respects:(i) amends and restates the financial statements as of and for the six months ended December 31, 2009, and (ii)amends and restates Item 4 of the Original Quarterly Report.Accordingly, Item 4 is replaced in its entirety with the information provided herein and the following sections of the Original Quarterly have been revised to reflect the restatement: Part I – Item 1 – Financial Statements and Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations. Subsequent to the initial filing of this Amendment, the Company completed the audit of its financial statements for the six months ended June 30, 2009 and filed a Transition Report on Form 10-K on March 1, 2010. As a result, the balance sheet as of June 30, 2009 is now reflected as audited.Therefore, the financial information in the Original Quarterly Report should not be relied upon. We are also re-filing Exhibit 31.1, Section 302 Certification – Principal Executive Officer, Exhibit 31.2, Section 302 Certification – Principal Financial Officer and Exhibit 32.1, Certification of Principal Executive Officer and Principal Financial Officer Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 as required by Rule 12b-15 of the Securities and Exchange Act of 1934. Except as described above, no attempt has been made in this Amendment to modify or update other disclosures presented in the Original Quarterly Report.This Amendment does not reflect events occurring after the filing of the Original Quarterly Report or modify or update those disclosures, including the exhibits to the Original Quarterly Report affected by subsequent events.Accordingly, this Amendment should be read in conjunction with our filings with the SEC subsequent to the filing of the Original Quarterly Report, including any amendments to those filings. On May 26, 2009, the membership interests of Pat Burke and Ann Burke, totaling 51% of Cadence II, were purchased by Cadence II pursuant to a purchase agreement by and among Cadence II, Pat Burke and Ann Burke, dated as of May 26, 2009, as previously disclosed as Exhibit 10.2 to the Company’s Form 8-K dated September 1, 2009. The aggregate purchase price was $3,609,244 which was comprised of $661,977 in cash, $2,800,000 in a promissory note, $123,000 in property, and $24,267 estimated value in future health insurance benefits for Pat and Ann Burke. The excess of the purchase price over 51% of the tangible net assets (the two members’ equity accounts) of $2,437,177 was previously accounted for as goodwill. Subsequent to June 30, 2009, the goodwill balance of $2,437,177 was fully impaired due to substantial doubt about the Company’s ability to continue as a going concern described below. The restated financial statements account for this amount as a purchase of members’ interest and recorded as a reduction of members' equity since, at the time of the acquisition, the Company was a limited liability company. As a result, the goodwill impairment of $2,437,177 that was booked to operating expenses has been removed. A summary of the changes to the financial statements for the six months ended December 31, 2009 is shown below. This restatement had no impact on the balance sheets or statements of cash flow for the six months ended December 31, 2009. In addition, this restatement had no impacton the financial statements for the three months ended December 31, 2009: Six months ended December 31, 2009 (unaudited) Previously Reported Adjustment Restated Revenue $ 4,866,153 $ 4,866,153 Cost of goods sold 2,169,536 2,169,536 Gross margin 2,696,616 - 2,696,616 Operating expenses 4,259,374 (2,437,177 ) 1,822,197 Operating income (1,562,758 ) 2,437,177 874,419 Other income (expense) (93,731 ) (93,731 ) Pretax income (loss) (1,656,488 ) 2,437,177 780,689 Income tax expense 64,310 - 64,310 Net income (loss) $ (1,720,798 ) $ 2,437,177 $ 716,379 1 A summary of the changes to the balance sheets as of June 30, 2009 is shown below: Previously Reported Adjustment Restated Current assets $ 1,984,671 $ 1,984,671 Property and equipment 72,047 72,047 Other assets 2,459,962 (2,437,177 ) 22,785 Total assets $ 4,516,679 $ (2,437,177 ) $ 2,079,502 Current liabilities $ 1,375,788 $ 1,375,788 Long term debt 1,680,000 1,680,000 Stockholders' equity (deficit) 1,460,892 (2,437,177 ) (976,285 ) Total liabilities and stockholders’ equity (deficit) $ 4,516,679 $ (2,437,177 ) $ 2,079,502 2 PART I FINANCIAL INFORMATION Item1. Unaudited Financial Statements Verecloud, Inc. Condensed Consolidated Balance Sheets December 31, June 30, 2009 2009 Unaudited Restated ASSETS Current assets Cash $ 1,519,911 $ 540,479 Accounts receivable 277,557 1,372,860 Other current assets 64,731 71,331 Total current assets 1,862,199 1,984,671 Property and equipment Computer related 87,655 74,928 Equipment and machinery 36,255 33,736 Other property and equipment 31,330 28,384 Subtotal 155,240 137,047 Accumulated depreciation (76,921 ) (65,000 ) Net property and equipment 78,319 72,047 Other assets Security deposits 22,785 22,785 Total other assets 22,785 22,785 Total assets $ 1,963,302 $ 2,079,502 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities Accounts payable $ 93,663 $ 178,519 Current portion of long term debt 1,120,000 1,120,000 Income taxes payable 644,215 - Accrued liabilities 54,729 77,269 Total current liabilities 1,912,606 1,375,788 Long term debt 1,120,000 1,680,000 Total liabilities 3,032,606 3,055,788 Commitments and contingencies (Notes 1,2,3,5,6,7,8,9,10) Stockholders' equity (deficit) Preferred stock - $0.001 par value, 5,000,000 shares authorized: - - No shares issued or outstanding Common stock - $0.001 par value, 100,000,000 shares authorized: 47,380 42,320 47,380,000 and 42,320,000 shares issued and outstanding, respectively Additional paid-in capital 272,447 - Retained earnings (accumulated deficit) (1,389,132 ) (1,018,605 ) Total stockholders' equity (deficit) (1,069,304 ) (976,285) Total liabilities and stockholders' equity (deficit) $ 1,963,302 $ 2,079,502 The accompanying notes are integral parts of these unaudited financial statements. 3 Verecloud, Inc. Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended Six Months Ended December 31, December 31, December 31, December 31, 2009 2008 2009 2008 Restated Revenue $ 1,367,131 $ 1,955,976 $ 4,866,153 $ 3,992,264 Cost of goods sold 511,363 958,669 2,169,536 1,917,492 Gross profit 855,768 997,307 2,696,616 2,074,772 Operating expenses Salary and wages (1) 612,867 132,486 822,285 242,724 Recruiting and hiring expense 18,717 14,866 47,316 31,544 Consulting expense 66,263 30,000 91,538 45,250 Marketing expense 128,165 97,188 388,295 163,709 Rent 34,416 27,270 70,442 68,363 Legal and accounting 112,369 19,617 252,310 34,257 Office expense 30,703 4,651 23,308 6,816 Travel and entertainment 15,303 9,609 44,517 13,010 Insurance 4,643 (139 ) 9,203 5,775 Information technology 1,127 10,959 29,742 21,885 Equipment rental 762 622 1,429 1,029 Utilities 5,129 5,444 10,699 10,437 Depreciation - 6,832 11,921 13,384 Dues and subscriptions 6,390 3,227 12,633 5,533 Other 1,011 106 6,561 275 Total operating expenses 1,037,864 362,737 1,822,197 663,990 Operating income (loss) (182,096 ) 634,570 874,419 1,410,783 Other income (expense) Interest income 2,570 5,786 2,643 13,484 Interest (expense) (44,327 ) 428 (96,374 ) 428 Other - 184 - 184 Total other income (expense) (41,757 ) 6,399 (93,731 ) 14,097 Pretax income (loss) (223,852 ) 640,968 780,689 1,424,879 Income tax expense (benefit) (34,128 ) - 64,310 - Net income (loss) $ (189,724 ) $ 640,968 $ 716,379 $ 1,424,879 Net income (loss) per common share $ (0.00 ) $ 0.01 $ 0.02 $ 0.03 (Basic and Diluted) Basic weighted average common shares 47,380,000 47,380,000 45,580,219 42,320,000 outstanding Fully diluted weighted average common 48,812,935 47,380,000 46,316, 995 42,320,000 shares outstanding Proforma Statistics (2) Income tax expense (benefit) $ (34,128 ) $ 246,773 $ 300,565 $ 548,579 Net income (loss) $ (189,724 ) $ 394,196 $ 480,123 $ 876,301 Net income (loss) per common share $ (0.00 ) $ 0.01 $ 0.01 $ 0.02 (Basic and Diluted) (1) Includes stock-based compensation as follows: Salary and wages $ 175,827 $ - $ 175,827 $ - (2) Proforma as if the Share Exchange occurred at the beginning of the periods reflected in the above statement of operations. See Note 1 to the financial statements. The accompanying notes are integral parts of these unaudited financial statements. 4 Verecloud, Inc. Condensed Consolidated Statements of Cash Flow (Unaudited) Six Months Ended December 31, December 31, Operating Activities 2009 2008 Restated Net Income $ 716,379 $ 1,424,879 Adjustments to reconcile net income to net cash from operations Depreciation and amortization 11,921 13,384 Stock for services 98,000 - Stock-based compensation 175,827 - Change in assets and liabilities Accounts receivable 1,095,303 (300,086 ) Other current assets 6,600 (54,368 ) Accounts payable (84,856 ) (101,277 ) Income taxes payable 64,310 - Other current liabilities (19,237 ) (171,680 ) Net cash from operating activities 2,064,247 810,852 Investing Activities Purchase of computer related (12,727 ) (7,187 ) Purchase of equipment and machinery (2,520 ) (14,570 ) Purchase of other property and equipment (2,946 ) - Net cash (used in) investing activities (18,193 ) (21,757 ) Financing Activities Paydowns on note payable (560,000 ) - Members distributions (506,623 ) (1,020,000 ) Net cash (used in) financing activities (1,066,623 ) (1,020,000 ) Increase (decrease) in cash for period $ 979,431 $ (230,905 ) Cash at beginning of period 540,479 1,670,671 Cash at end of period $ 1,519,911 $ 1,439,766 Schedule of Noncash Investing and Financing Activities Recapitalization $ (579,905 ) $ - Income taxes payable $ 579,905 $ - Supplemental disclosure: Cash paid for interest during the year $ 96,374 $ - Cash paid for income taxes during the year $ - $ - The accompanying notes are integral parts of these unaudited financial statements. 5 VERECLOUD, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.Organization On July 19, 2007, Sage Interactive, Inc. (“Sage”) was incorporated in Nevada as a web development services company. On August 31, 2009, Sage consummated ashare exchange with the sole member of Cadence II, LLC, a Colorado limited liability company (“Cadence II”), pursuant to which it acquired all of the membership interests of CadenceII in exchange for the issuance to the sole member of Cadence II, 42,320,000 shares of its common stock representing 92.0% of its issued and outstanding common stock (the “Share Exchange”). After the Share Exchange, Sage’s business operations consist of those of Cadence II.The Share Exchange was treated as a merger of Sage and Cadence II, which is accounted for as a reverse acquisition with Cadence II being the acquirer for financial reporting purposes.As such, for all disclosures referencing shares authorized, issued, outstanding, reserved for, per share amounts and other disclosures related to equity, amounts have been retroactively restated to reflect share quantities as if the exchange of Cadence II membership interest had occurred at the beginning of the periods presented as altered by the terms of the Share Exchange.Upon the closing of the Share Exchange, Sage’s Articles of Incorporation were amended to change the name of the Company to Network Cadence, Inc. and Cadence II became a wholly owned subsidiary of Network Cadence, Inc.On January 25, 2010, the Company’s Articles of Incorporation were amended to change the name of the Company from Network Cadence, Inc. to Verecloud, Inc. (“Verecloud,” or the “Company”). Upon completion of the Share Exchange, the operations of
